Appellate Case: 22-6066     Document: 010110726474                             FILEDPage: 1
                                                           Date Filed: 08/18/2022
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                       UNITED STATES COURT OF APPEALS                     August 18, 2022
                              FOR THE TENTH CIRCUIT                    Christopher M. Wolpert
                          _________________________________                Clerk of Court

  LARRY DOAK,

        Petitioner - Appellant,

  v.                                                           No. 22-6066
                                                        (D.C. No. 5:21-CV-01032-D)
  SCOTT NUNN,                                                  (W.D. Okla.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

        Larry Doak seeks a certificate of appealability (COA) to appeal the dismissal by

 the United States District Court for the Western District of Oklahoma of his application

 for relief under 28 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA to

 appeal denial of a § 2254 motion). Because the court correctly found the application

 untimely, we deny a COA and dismiss the appeal.

        In 1998 Mr. Doak was convicted in Oklahoma of assault with intent to kill,

 robbery with a dangerous weapon, and possession of a firearm after a prior felony

 conviction. The Oklahoma Court of Criminal Appeals (OCCA) affirmed his convictions



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6066     Document: 010110726474          Date Filed: 08/18/2022      Page: 2



 in 1999. In 2000 Mr. Doak sought postconviction relief in state court, his application was

 denied in early 2001, and the OCCA declined jurisdiction later that year. Almost 20 years

 later, in August 2020, Mr. Doak again sought postconviction relief in state court, but

 relief was again denied and the OCCA affirmed in October 2021.

        On October 21, 2021, Mr. Doak filed his § 2254 application in federal district

 court. His only argument is based on McGirt v. Oklahoma, 140 S. Ct. 2452, 2459–60

 (2020), in which the Supreme Court held that the Creek Reservation had never been

 disestablished and that its lands remained Indian country for purposes of the Major

 Crimes Act, 18 U.S.C. § 1153, which provides for exclusive federal jurisdiction over

 certain serious offenses committed by Indians in Indian country. Alleging that he is an

 Indian (a member of the Cherokee Nation) who committed his crimes in Indian country

 (the Cherokee Reservation), Mr. Doak argues that the Oklahoma state courts lacked

 jurisdiction over his offenses. The government moved to dismiss the application as

 untimely, and the magistrate judge recommended granting the motion. The district court

 overruled Mr. Doak’s objections to the magistrate judge’s report and recommendation,

 adopted it, dismissed the application, and denied a COA.

        A COA will issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

 demonstration that . . . includes showing that reasonable jurists could debate whether (or,

 for that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were adequate to deserve encouragement to proceed further.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

                                              2
Appellate Case: 22-6066      Document: 010110726474          Date Filed: 08/18/2022          Page: 3



 words, the applicant must show that the district court’s resolution of the constitutional

 claim was either “debatable or wrong.” Id. If the application was denied on procedural

 grounds, the applicant faces a double hurdle. Not only must the applicant make a

 substantial showing of the denial of a constitutional right, but he must also show “that

 jurists of reason would find it debatable whether the district court was correct in its

 procedural ruling.” Id. “Where a plain procedural bar is present and the district court is

 correct to invoke it to dispose of the case, a reasonable jurist could not conclude either

 that the district court erred in dismissing the petition or that the petitioner should be

 allowed to proceed further.” Id.

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides

 that a “1-year period of limitation shall apply to an application for a writ of habeas corpus

 by a person in custody pursuant to the judgment of a State court.” 28 U.S.C.

 § 2244(d)(1). The limitations period runs from the latest of four possible starting points,

 but in this court Mr. Doak addresses only one: “the date on which the judgment became

 final by the conclusion of direct review or the expiration of the time for seeking such

 review.” Id. § 2244(d)(1)(A). In this context, “a judgment becomes final when the

 defendant has exhausted all direct appeals in state court and the time to petition for a writ

 of certiorari from the United States Supreme Court has expired (which is 90 days after

 the decision by the State’s highest court).” Woodward v. Cline, 693 F.3d 1289, 1292

 (10th Cir. 2012). “The time during which a properly filed application for State post-

 conviction or other collateral review with respect to the pertinent judgment or claim is



                                                3
Appellate Case: 22-6066      Document: 010110726474         Date Filed: 08/18/2022      Page: 4



 pending shall not be counted toward any period of limitation under this subsection.” 28

 U.S.C. § 2244(d)(2).

        Mr. Doak’s convictions were affirmed by the OCCA on September 10, 1999.

 After accounting for tolling under 28 U.S.C. § 2244(d)(2) for the months during which

 Mr. Doak’s initial application for state postconviction relief was pending, the magistrate

 judge determined that the deadline to file his § 2254 application was June 13, 2001. Mr.

 Doak does not challenge the magistrate judge’s calculations. Nor does he dispute that he

 filed his § 2254 application on October 21, 2021, long after the calculated deadline. But

 he raises three arguments against the time bar to his § 2254 application.

        First, Mr. Doak contends that AEDPA’s statute of limitations is unconstitutional

 as applied to his jurisdictional claim. But this argument has not been preserved for our

 review because it was never raised in district court. See Owens v. Trammell, 792 F.3d

 1234, 1246 (10th Cir. 2015) (“Because the argument was not raised in his habeas

 petition, it is waived on appeal.”).

        Second, Mr. Doak asserts that a criminal judgment entered by a court without

 jurisdiction cannot become “final” under 28 U.S.C. § 2244(d)(1)(A). But, as already

 noted, when a judgment becomes final depends only on when certain procedures have

 been completed.

        Third, Mr. Doak argues that the limitations period should be equitably tolled. “[A]

 petitioner is entitled to equitable tolling only if he shows (1) that he has been pursuing his

 rights diligently, and (2) that some extraordinary circumstance stood in his way and

 prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649 (2010) (internal quotation

                                               4
Appellate Case: 22-6066     Document: 010110726474          Date Filed: 08/18/2022      Page: 5



 marks omitted). Mr. Doak is not entitled to equitable tolling because no extraordinary

 circumstance prevented him from filing on time. He invokes the “general

 misunderstanding between federal authorities and state authorities as to whether any

 reservations continued to exist in Oklahoma,” which “was not cleared up until” McGirt.

 But equity does not relieve a habeas applicant from a time bar simply because he was one

 of many who had not thought to raise a legal argument earlier. See Marsh v. Soares, 223

 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well established that ignorance of the law, even

 for an incarcerated pro se petitioner, generally does not excuse prompt filing.” (internal

 quotation marks omitted)); Head v. Wilson, 792 F.3d 102, 111 (D.C. Cir. 2015) (rejecting

 applicant’s argument that equitable tolling was available for time until unfavorable

 precedent was superseded by favorable decision); see also Griffith v. Bryant, 625 F.

 App’x 914, 916–17 (10th Cir. 2015) (that applicant “did not know until a fellow inmate

 told him in 2013” about a potential legal claim was not extraordinary circumstance

 warranting equitable tolling); Parkhurst v. Wilson, 525 F. App’x 736, 738 (10th Cir.

 2013) (applicant’s “recent discovery of a relevant legal defense” was not extraordinary

 circumstance warranting equitable tolling).

        In discussing equitable tolling Mr. Doak also references the fundamental-

 miscarriage-of-justice exception. While it is true that courts have “equitable authority to

 invoke the miscarriage of justice exception to overcome expiration of the statute of

 limitations governing a first federal habeas petition,” McQuiggin v. Perkins, 569 U.S.

 383, 397 (2013), the Supreme Court has “explicitly tied the miscarriage of justice



                                               5
Appellate Case: 22-6066    Document: 010110726474         Date Filed: 08/18/2022     Page: 6



 exception to the petitioner’s innocence,” Schlup v. Delo, 513 U.S. 298, 321 (1995). Mr.

 Doak has not even alleged innocence, so he does not qualify for the exception.

       Reasonable jurists could not debate the district court’s ruling that Mr. Doak’s

 § 2254 application was time-barred. We DENY a COA and DISMISS the appeal. Mr.

 Doak has paid the filing fee, so we DENY as moot his motion for leave to proceed in

 forma pauperis.


                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                             6